DETAILED ACTION
Status of the Claims
	Claims 21-25 are new. Claims 2-3, 10-11 and 14 are cancelled. Claims 1, 4-9, 12-13 and 15-25 are pending in this application. Claims 1, 4-9, 12-13 and 15-25 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the provisional application #62883619 filed on 08/06/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 was filed after the mailing date of the non-final rejection on 02/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections Withdrawn
The objections over claims 1, 3, 8, 10-11, 15 and 20 are withdrawn per applications cancellations of claims 3 and 10-11 and also amending the other claims to correct minor informalities. 

New Objections – Necessitated by Applicant’s Amendments
Claim 19 is objected to because of the following informalities:  
. 
Appropriate correction is required.

Rejections Withdrawn
The USC 101 rejection over claims 1-13 and 16-18 is withdrawn per applicant’s amendment of adding non-natural dosage form limitations to independent claim 1. 
The USC 112b rejection over claims 1-20 is withdrawn per applicant’s amendment of claim 1 (correcting to “wherein the THC:CBD ratio is 1:1 or 1:5”), amendment of claim 8 by adding “and” at the end of the active ingredient list, amendment of claim 12 by adding “the one or more” (fixing the antecedent basis issue) and amendment of claim 17 by deleting “low in sugar”. 
The USC 102 rejection over claims 1-3 and 12-18 under “High Love” is withdrawn per applicant’s amendment of claim 1 by adding composition dosage forms which does not include chocolate. 
The USC 102 rejection over claims 1, 13, 15-16 and 18-20 is withdrawn per applicant’s amendment of claim 1 by adding additional active ingredient limitations and amendment of claim 19 by adding “mg” amounts for THC and CBD. 
The USC 103 rejection over claims 1 and 7 over “High Love”, “Libido Secret” and Baggott is withdrawn per applicant’s amendment of claim 1 by adding composition dosage forms which does not include chocolate.
The USC 103 rejection over claims 1 and 4 over “Bliss”, Baggott, Talbott and Nell is withdrawn per applicant’s amendment of claim 1 by adding composition dosage forms which does not include chocolate.

The USC 103 rejection over claims 1 and 5 over “Bliss”, “Midnight” and Kimura is withdrawn per applicant’s amendment of claim 1 by adding composition dosage forms which does not include chocolate.
The USC 103 rejection over claims 1 and 8 over “Go”, Baggott, Kimura, Caffeine and Kolangi is withdrawn per applicant’s amendment of claim 1 by adding composition dosage forms which does not include chocolate.
The USC 103 rejection over claims 1-3, 9 and 19-20 over Kleidon, Finley, Baggott, Caffeine, Kimura, Kolangi, Cropley and Peth-Nui is withdrawn per applicant’s amendment of claim 1 by adding composition dosage forms which does not include chocolate.

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments to Claim 1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017, previously cited).
Applicant amended claim 1 to provide two particular ratios of THC to CBD (1:1 or 1:5) and to include one or more active ingredient/active ingredient combinations (i)-(vi).  The options of active ingredients/active ingredient mixtures in claim 1 do not have the amounts as recited in dependent claims 4-9.  Applicant also amended claim 1 to include forms of the composition.  The combination of these amendments made claim 1 in a form that needed further search and/or consideration of the prior art.  
	Regarding claim 1, Kleidon teaches compositions comprising cannabinoids (abstract) wherein the cannabinoids include CBD and THC (para 43). Kleidon also teaches the cannabinoids present can be in a quantity of about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50 mg (para 46). The concentrations are applicable to both CBD as well as THC. Kleidon also teaches “the ratio of a non-THC cannabinoid (e.g., cannabidiol) to THC in a composition of the present disclosure is greater than or equal to about 1:1, 2:1, 3:1, 4:1, 5:1, 6:1” (para 53), thus meeting the ratio limitations of claim 1. Kleidon teaches the composition to additionally comprise Corydalis Rhizome (Corydalis vanhusuo). Kleidon also teaches that this composition is in the form of a tablet (para 98, 107-108). 
Regarding claim 5, Kleidon teaches corydalis. 
Regarding claim 12, Kleidon teaches “said composition further comprises at least 100 mg of a cannabinoid compound” (para 22). With this teaching alone, even without disclosing a specific amount for the “one or more active ingredients”, Kleidon teaches overlapping range with the 100-800 mg limitation of the instant claim. 
Regarding claim 13, Kleidon teaches tablets (para 98) that can be in a capsule form or lozenges (swallowable tablets) and chewable form (para 107-108).
Regarding claim 15, Kleidon teaches that the composition can be administered as microcapsules (para 42, para 98) and the composition can comprise additional agents (para 114) such as additional excipients wherein the composition has increased bioavailability (para 118).
Regarding claim 16, Kleidon teaches that the composition can further comprise an oil such as vegetable oil (para 112) which is by its nature, a complexing agent. 
Regarding claim 17, Kleidon teaches specific embodiments such as example 1 (para 128) that comprises microcapsules comprising hemp oil, essential oils, alginate, quillaja tree extract and calcium chloride. This composition is sugar free and thus meets the claim limitation. 
Regarding claim 18, Kleidon teaches flavoring agents, binders, disintegrating agents, colorants (para 108), emulsifier (para 1-2), fruit juices (fruit extract) (para 111), and preservative (para 114). 
Regarding claim 20, Kleidon teaches a method of preparing a cannabinoid-containing composition (claim 18) comprising CBD (claim 22) and THC (claim 22) wherein the ratio of CBD to THC can be equal to about 1:1, 2:1, 3:1, 4:1, 5:1, 6:1” (para 53). Kleidon also teaches that this composition can be a food product (para 17) or a tablet (para 98, 107-108). Kleidon is silent on language such as “mixing” the CBD and THC, as well as “sheering and blending the total ingredients” as recited in the 
It would have been obvious to one of ordinary skill in the art to modify the embodiments of Kleidon to arrive at the instant invention. Kleidon specification provides direction and guidance of agents, amounts and ratios for one of ordinary skill in the art to produce the instant invention with a reasonable expectation of success. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123). 

New Rejections – As Necessitated by Applicant’s amendments
The applicant amended claims 1 and 19-20 such that the scope of the claim is now modified due to the introduction of new limitations. Previously, the composition in claim 1 did not have “one or more active ingredients” and specialized dosage form limitations. Previously claim 19 did not have the specific excipients and additional agents recited in (c). Previously, claim 20 was not dependent on claim 1. For these reason, the examiner has done an additional search that led to new rejections. “An examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph)” (MPEP 706.07). Applicant also added new claims 21-25. 

Claim 5 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017; previously cited) and “Corydalis” (PeaceHealth, last review date 03/24/2015; previously cited).
Regarding claim 1, Kleidon teaches as discussed above.
	Regarding claim 5, Kleidon teaches THC to be 1-25 mg (para 52) and CBD to be 1-25 mg (para 49). Kleidon also teaches corydalis (para 11). Kleidon does not teach a concentration for the corydalis. 
Regarding claim 5, “Corydalis” teaches 100 to 200 mg per day of a corydalis extract (page 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) (MPEP 2144.05). 
It would have been also obvious to one in the art to combine the teachings of Kleidon and “Corydalis” to produce the instant application invention. “Corydalis” provides concentrations for corydalis extract influence the nervous system, providing pain relief and promoting relaxation (page 3). Therefore, one would be motivated to combine the above teachings with a reasonable expectation of successfully achieving a composition with superior relaxing results. 

New Rejections – Requiring Further Search As Necessitated by Amendments
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017) and Scott Schaneville (US 20170290870 A1, publication date: 10/12/2017) (Hereinafter Schaneville). 

Regarding claim 19, Kleidon doesn’t teach mannitol, citric acid, potassium chloride, stevia leaf extract, crosscarmellose sodium (carboxymethyl cellulose), polyvinylpyrroliodone (PVP), hydroxypropyl methyl cellulose and calcium carbonate. Kleidon also doesn’t teach the combination of all the agents listed under (c) to be in an amount of 60% to 95%. 
Regarding claim 19, Schaneville teaches compositions comprising CBD and THC (para 6) as well as mannitol (claim 5) (taste masking agent), xylitol (taste masking agent as a sucralose alternative (para 101) or as an osmotic agent (para 50)), dextrose (osmotic agent), potassium chloride (osmotic agent) (para 50), citric acid (taste masking agent (para 37), effervescent agent (para 41), pH modifier (para 44) or organoleptic agent (para 57)), stevia plant (organoleptic agent (para 57)) or stevia plant derivatives (taste masking agent (claim 5)) (interpreted as meeting stevia leaf extract), carboxymethyl cellulose (synthetic polymer (claim 6)) (interpreted as meeting crosscarmellose sodium), calcium carbonate (effervescent agent (para 41), pH modifier (para 44), film forming material (para 111)) and PVP (disintegrant (para 58)). Schaneville also teaches taste masking agents to be 5% (claim 5), disintegrants to be up to 20% (para 58). Schaneville also teaches the active agents (THC or CBD) to be from less than 1% to about 70% by weight (claim 1), leaving the remaining above materials to be from about 30% up to more than 99% of the total composition which is overlapping range with the instant claim’s concentration limitation of 60% to 95% for the components recited in (c). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kleidon and Schaneville to achieve the instant invention. Schaneville acknowledges the bitter taste of CBD and THC (para 8) and one or more taste masking agents or bitter blockers such as xylitol, citric acid, stevia plant to be used to address this issue. Schaneville teachings . 

Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017) and Donald Brucker et al (US20080057161A1, publication date: 03/06/2008) (Hereinafter Brucker), evidenced by Wang Jia Bei et al (L-Tetrahydropalamatine: A Potential New Medication for the Treatment of Cocaine Addiction, Future Med Chem. 2012 February) (Hereinafter Bei), also evidenced by DHH-B (Tringali Vibrant Health, downloaded in November 2021) (Hereinafter Tringali). 
Regarding claim 21, Kleidon teaches compositions comprising cannabinoids (abstract) wherein the cannabinoids include CBD, THC and CBG (para 43). Kleidon teaches the composition to additionally comprise Corydalis Rhizome (Corydalis vanhusuo) which comprises L-tetrahydropalmatine (THP) evidenced by Bei (abstract). Kleidon also teaches that this composition is in the form of a tablet (para 98, 107-108). Kleidon also teaches other forms such as beverages (para 111), lozenges (para 108), chewable form (para 107), gum, gummies, mints and chocolate (para 111). Kleidon also teaches Magnolia grandiflora (para 11) which is a species of Magnolia/Magnolia Bark, comprises not only honokiol but also dihydrohonokiol which is evidenced by Tringali (page 2, description). 
Regarding claim 24, Kleidon teaches tablets as discussed above in dosage forms such as tablets, capsules and lozenges (para 108) (which are swallowable tablets) and chewable form (para 107) as well as different release form tablets (para 107) comprising disintegrating agents (para 108) (disintegrating tablet). 

Regarding claim 21, Kleidon doesn’t teach “cramp bark/black haw” and “vitamin B6”. 
Regarding claim 21, Brucker teaches compositions comprising “cramp bark” (claim 11) and “vitamin B6” (claim 6). Brucker also teaches Magnolia bark (para 64) which comprises dihydrohonokiol as discussed above.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kleidon and Brucker and achieve the instant invention. Kleidon teaches incorporating ingredients into the composition which have energizing effects (para 65). Brucker provides compositions that improve energy (para 16) and also provide overall beneficial qualities (para 16). Brucker teaches including herbal remedies (para 14) as well as vitamin B6 for providing nourishing support for the blood, the liver and the natural defense system (para 74). Thus, one would be motivated to incorporate the teachings of Brucker into the teachings of Kleidon with a reasonable expectation of successfully achieving a composition with superior overall benefits.  

Claim 22 in addition to claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017), Donald Brucker et al (US20080057161A1, publication date: 03/06/2008) (Hereinafter Brucker), Steven R Frank (US 2010/0015261 A1, publication date: 01/21/2010) (Hereinafter Frank) and The National Academies Press (Institute of Medicine, Dietary Reference Intakes for Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B12, Pantothenic Acid, Biotin, and Choline. Washington, DC: The National Academies Press, publication date: 1998) (Hereinafter National Academies Press), evidenced by Wang Jia Bei et al (L-. 
Regarding claim 21, Kleidon and Brucker teach as discussed above. Kleidon also teaches CBG as a cannabinoid to be used (para 43) and a concentration of 3, 4, 5, 6, or 7 mg for CBG (para 46). 
Regarding claim 22, Kleidon and Brucker do not teach concentrations for cramp bark, cramp bark/black haw or vitamin B6.
Regarding claim 22, Frank teaches a composition comprising cramp bark (abstract) at a concentration ranging from 30 mg to 200 mg (claim 14) which is overlapping with the instant claim range of 10-40 mg.
Regarding claim 22, National Academies Press teaches Vitamin B6 recommended dose of 1.3 mg (page 150). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kleidon, Brucker, Frank and National Academies Press and achieve the instant invention. Kleidon teaches incorporating ingredients into the composition which have energizing effects (para 65). Brucker provides compositions that improve energy (para 16) and also provide overall beneficial qualities (para 16). Brucker teaches including herbal remedies (para 14) as well as vitamin B6 for providing nourishing support for the blood, the liver and the natural defense system (para 74). Frank teaches cramp bark to be muscle relaxant (para 24) which is a desirable feature for a CBD/THC product. National Academies Press provides recommended dosages for one of ordinary skill in the art seeking to incorporate vitamin B6 into a composition. Thus, one would be motivated to incorporate the teachings of Brucker, Frank, and National Academies Press into the teachings of Kleidon with a reasonable expectation of successfully achieving a composition with superior overall benefits.  

23 in addition to claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017), Donald Brucker et al (US20080057161A1, publication date: 03/06/2008) (Hereinafter Brucker), Steven R Frank (US 2010/0015261 A1, publication date: 01/21/2010) (Hereinafter Frank), Li Chao-Wu et al (Determination of L-tetrahydropalmatine in human plasma by HPLC and pharmacokinetics of its disintegrating tablets in healthy Chinese, Eur J Drug Metab Pharmacokinet (2011) 36:257–262) (Hereinafter Chao-Wu), Tailor Made Compounding (Peptide Catalog, publication date: 08/05/2019) (Hereinafter Tailor Made Compounding) and The National Academies Press (Institute of Medicine, Dietary Reference Intakes for Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B12, Pantothenic Acid, Biotin, and Choline. Washington, DC: The National Academies Press, publication date: 1998) (Hereinafter National Academies Press), evidenced by Wang Jia Bei et al (L-Tetrahydropalamatine: A Potential New Medication for the Treatment of Cocaine Addiction, Future Med Chem. 2012 February) (Hereinafter Bei), also evidenced by DHH-B (Tringali Vibrant Health, downloaded in November 2021) (Hereinafter Tringali). 
Regarding claim 21, Kleidon and Brucker teach as discussed above. Kleidon also teaches CBG as a cannabinoid to be used (para 43) and a concentration of 3, 4, 5, 6, or 7 mg for CBG (para 46). 
Regarding claim 23, Kleidon and Brucker do not teach concentrations for cramp bark, cramp bark/black haw or vitamin B6.
Regarding claim 23, Frank teaches a composition comprising cramp bark (abstract) at a concentration ranging from 30 mg to 200 mg (claim 14) which is overlapping with the instant claim range of 10-40 mg. 
Regarding claim 23, Chao-Wu teaches a concentration of 60 mg for L-tetrahydropalmatine (abstract). 

Regarding claim 23, National Academies Press teaches Vitamin B6 recommended dose of 1.3 mg (page 150). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kleidon, Brucker, Frank, Chao-Wu, Tailor Made Compounding and National Academies Press and achieve the instant invention. Kleidon teaches incorporating ingredients into the composition which have energizing effects (para 65). Brucker provides compositions that improve energy (para 16) and also provide overall beneficial qualities (para 16). Brucker teaches including herbal remedies (para 14) as well as vitamin B6 for providing nourishing support for the blood, the liver and the natural defense system (para 74). Frank teaches cramp bark to be muscle relaxant (para 24) which is a desirable feature for a CBD/THC product. Chao-Wu provides an effective concentration for L-tetrahydropalmatine. Tailor Made Compounding and National Academies Press provide recommended dosages for one of ordinary skill in the art seeking to incorporate cramp bark and vitamin B6 into a composition. Thus, one would be motivated to incorporate the teachings of Brucker, Frank, Chao-Wu, Tailor Made Compounding and National Academies Press into the teachings of Kleidon with a reasonable expectation of successfully achieving a composition with superior overall benefits.  

New Rejection – As Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-9, 12-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because the claim provides for a group of options as “one or more active ingredients comprising rather than “one or more active ingredients selected from the group consisting of”.  It becomes unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h) I regarding Markush groups.  
Claims 4-9, 12-13, 15-18 and 20 are rejected as being dependent on an indefinite claim.   
Claim 21 is vague and indefinite because the claim provides for a group of options as “one or more active ingredients comprising rather than “one or more active ingredients selected from the group consisting of”.  It becomes unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h) I regarding Markush groups.  
Claims 22-25 are rejected as being dependent on an indefinite claim.   
In claim 19, Applicant recites “in a combined amount of 60% to 95% of the total weight of the tablet” after the recitation of the items of (c).  It is unclear if this “combined amount” is referring to all items (a)-(c) preceding the limitation or if it is only supposed to refer to the combined items in only part (c).  If applicant intends it to be only the items in part (c), applicant might amend the limitation to indicate “in a combined amount for (c) of 60% to 95%” or if applicant intends the combined amount to include all of (a)-(c), then applicant might amend the limitation to indicate “in a combined amount of (a), (b) and (c) of 60% to 95%”.  

Response to Arguments
	Applicant’s arguments against withdrawn rejections are not moot and will not be addressed. 
	Regarding Kleidon, Applicant argues the following:
	“With respect to corydalis, Applicant respectfully submits that Kleidon also does not render obvious a composition comprising THC, CBD, and corydalis as a single active ingredient as recited in present claim 1. In the entire Kleidon patent publication, Corydalis Rhizome (Corydalis yanhusuo) is recited once, and this single instance occurs within in a list of almost 200 different herbal ingredients (including essential oils) that could be included in the compositions described in Kleidon. See [0010]-[0011] of Kleidon. To the extent that the Action is asserting that it would have been obvious to try corydalis based on the disclosure of Kleidon, Applicant respectfully asserts that Kleidon's single mention of corydalis in the very long list of possible herbal compounds is not "choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success," which is the standard for something to be obvious to try. MPEP § 2143. Applicant respectfully submits that Kleidon does not provide a person of ordinary skill in the art with the motivation to use corydalis in a composition as presently claimed”. 
	This argument is acknowledged but is not found persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). Kleidon teaches “Compositions of the present disclosure can comprise one or more herbal ingredients” (para 11) which comprises corydalis (para 11). One of ordinary skill in the art would be motivated to add corydalis into the Kleidon composition based on the Kleidon specification’s guidance on what herbal ingredients are to be added. 
	Regarding Kleidon, applicant also argues:
	“Claim 1 as amended herein is directed to a composition that is "a tablet, mint, lozenge, pastille, gummy, soft chew, beverage, tincture, lollipop, or chewing gum." As noted above, Kleidon is silent with respect to theobromine, alpinia galangal, and caffeine. The Action relies on Kleidon's disclosure that the composition can be in a chocolate form, with evidentiary support from Whelan that chocolate contains theobromine and caffeine, to assert that Kleidon discloses theobromine and caffeine. Because claim 1 (from which claim 9 depends) as amended herein does not recite chocolate compositions, a person of ordinary skill in the art would not have been motivated to combine theobromine and caffeine in the claimed compositions based on Kleidon's disclosure of chocolate compositions. Furthermore, none of Kleidon, Finley, Baggott, "Caffeine", Kimura, Kolangi, Cropley or Peth-Nui, either alone or in combination, teach or suggest using caffeine and theobromine as ingredients in non-chocolate cannabinoid compositions. Thus, Applicant respectfully asserts that claims 1 and 9 are not rendered obvious by these references”.
	This argument is acknowledged but is not found persuasive. The USC 103 rejection over claims 1-3, 9 and 19-20 over Kleidon, Finley, Baggott, Caffeine, Kimura, Kolangi, Cropley and Peth-Nui is withdrawn as noted above. New rejections above meet the claim limitations irrespective of being in chocolate form or not. Applicant is also reminded that with the current amendments, Kleidon no longer needs to meet limitations such as theobromine which are now optional, as discussed above (meeting corydalis limitation meets the (b) limitation). 
	Regarding the arguments against Kleidon meeting claim 19 limitations, it is noted that claim 19 is removed from the single reference Kleidon rejection and is met by a new 103 combination rejection as discussed above. 

Advisory Notice
	If applicant amends claims claim 1 to incorporate the limitations of one or more of claims 4 and/or 6-9 into claim 1 while deleting the option of corydalis and correcting indefiniteness issues, applicant will have an allowable claim 1.  

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613